MEMORANDUM **
Eduardo Ayon appeals from the 12-month sentence imposed following the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ayon contends that the district court failed to adequately explain its sentence. The district court’s explanation was sufficient and met the requirements of 18 *403U.S.C. § '3553(c)(2). See United States v. Musa, 220 F.3d 1096, 1101 (9th Cir.2000).
Ayon also contends that the imposition of supervised release violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This argument is foreclosed by United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.